Appeal by Lewis J. Valentine, Police Commissioner, and Maurice Simmons, property clerk of the Police Department of the City of New York, from an order which quashed and canceled a subpoena issued by the Police Commissioner for the appearance of respondent before the property clerk, and for his examination orally “ as to any facts relative-to the justness of a certain account or claim against the Property Clerk . Order affirmed, with ten dollars costs and disbursements. *991Assuming, without deciding, that the property clerk had the power to conduct a general investigation, including the examination of Russo, and that the Police Commissioner had the power to issue a subpoena for the appearance of the witness in aid of such investigation, such power of the property clerk did not survive the institution of the civil action pending in the City Court for the recovery of the money in the possssion of the property clerk. (Matter of Grout, 105 App. Div. 98; Reynolds v. Village of Nyach, 258 App. Div. 667.) Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur. [182 Misc. 632.] [See post, p. 1050.]